
	

113 SRES 398 ATS: To authorize the production of records by the Permanent Subcommittee on Investigations of the Committee on Homeland Security and Governmental Affairs.
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 398
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs.
	
	
		Whereas, the  Permanent Subcommittee on Investigations of the Committee on Homeland Security and
			 Governmental Affairs conducted an investigation into offshore tax evasion
			 and the effort to collect unpaid taxes on billions in hidden offshore
			 accounts;
		Whereas, the Subcommittee has received a request from a state regulatory agency for access to
			 records of the Subcommittee's investigation;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate can, by administrative or judicial process, be taken from such
			 control or possession but by permission of the Senate;Whereas, when it appears that evidence under the control or in the possession of the Senate is
			 needed for the promotion of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking Minority Member of the Permanent Subcommittee on Investigations of
			 the Committee on Homeland Security and Governmental Affairs, acting
			 jointly, are authorized to provide to law enforcement officials,
			 regulatory agencies, and other entities or individuals duly authorized by
			 federal, state, or foreign governments, records of the Subcommittee's
			 investigation into offshore tax evasion and the effort to collect unpaid
			 taxes on billions in hidden offshore accounts.
		
